17344470
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
 	Claim 1, lines 3-4, “Using” shall be changed to -- using --; lines 5-6, “Sending” shall be changed to – sending --;
 	 Claim 2, line 2, “Using” shall be changed to -- using --.  
 	 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 	Claim 3 depends to claim 1. Claim 1 recites a fan to pull recycled air out of the kiln. Claim 3 recites a second fan to pull the recycled air out of the air-to-air heat exchanger and into the kiln. It is unclear the claimed fan in claim 1 and the claimed second fan in claim 3 are two different fans or same fan. 
 	Claim 9 recites the limitation "the air" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation recited in claim 5 has already been recited in claim 1, line 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunter et al. (WO 2018/157947 A1).
 	For claims 1-6, 10, Gunter et al. disclose a process for drying materials in a kiln 1 (Fig. 4, Abstract), the process comprising the steps of: using a wood burning furnace 31 (Fig. 4 and page 21, line 32-33) to generate hot air (Fig 4 and page 22, lines 12-13); using a fan 8 to pull recycled air out of the kiln 1 (Fig. 4); sending the hot air and the recycled air into an air-to-air heat exchanger 4 (Fig. 4); and sending the recycled air back into the kiln 1 as it exits the air-to-air heat exchanger 4 (Fig. 4). Gunter et al. further discloses steps of using a first fan 9 to pull the hot air out of the wood burning furnace 31 and into the air-to-air heat exchanger 4 (Fig. 4); using a second fan 8 to pull the recycled air out of the air-to-air heat exchanger 4 and into the kiln 1 (Fig. 4);  exhausting the hot air out of the air-to-air heat exchanger 4 (Fig. 4).  Wherein the second fan 8 is connected to the kiln 1 and extracts the recycled air from the kiln 1 (Fig. 4).  Wherein the first fan 9 and second fan 8 are each hot air induced draft fans.  
For claims 11-13, Gunter discloses a drying apparatus (Fig. 4) adapted to dry materials in a kiln 1 (abstract), the drying apparatus comprising: a wood burning furnace 31 (Fig. 4 and page 21, line 32-33) that is connected to an air-to-air heat exchanger 4 (Fig. 4), the wood burning furnace 31 configured to provide hot air to the air-to-air heat exchanger 4 (Fig 4 and page 22, lines 12-13); the air-to-air heat exchanger 4 connected to the kiln 1 and configured to extract recycled air out of the kiln 1 (Fig. 4, by fan 8), heat the recycled air (Fig. 4,  hot air from wood burning furnace 31 heat recycled air within heat exchanger 4), and return the recycled air to the kiln 1 (Fig. 4, page 20, lines 9-11). The drying apparatus further includes a first fan 9 that is connected to the air-to-air heat exchanger 4 and that pulls the hot air out of the wood burning furnace 31 and into the air-to-air heat exchanger 4 (Fig. 4).  The drying apparatus further includes a second fan 8 that is connected to the kiln 1 and to the air-to-air heat exchanger 4, the second fan 8 pulling the recycled air out from the kiln 1 and sending it into the air-to-air heat exchanger 4 (Fig. 4).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gunter et al. (WO 2018/157947 A1) in view of Southworth (US 4,203,229).
 	The process and the drying apparatus of Gunter et al. as above includes all that is recited in claims 7 and 16-17 except for the wood burning furnace generates a consistent level of heat that is between approximately 700 degrees Fahrenheit and 1000 degrees Fahrenheit; 10the hot air provided by the wood burning furnace has a temperature that varies by no more than 100 degrees Fahrenheit in any hour of operation.  Southworth teaches a wood burning furnace 10 that generates consistent level of heat (col. 1, lines 48-54, discloses a heat source 10 capable of supplying heated gases at a known constant temperature, constant temperature is equivalent to consistent level of heat, constant temperature also being considered as a temperature that varies by no more than 100 degrees Fahrenheit in any hour of operation) that is between approximately 700 degrees Fahrenheit and 1000 degrees Fahrenheit (col. 3, lines 13-14 discloses a temperature range between 600°F to 1200°F which is considered as between approximately 700°F to 1000°F). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the process and apparatus of Gunter et al. to substitute the wood burning furnace 10 of Southworth for the wood burning furnace 31 of Gunter et al.  in order to provide heated gas/hot air at a constant temperature for drying to obtain a uniform drying result. 
Claims  8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gunter et al. (WO 2018/157947 A1).
 	The process and the drying apparatus of Gunter et al. as above includes all that is recited in claims 8-9 and 18 except for 10the recycled air is approximately between 300 degrees Fahrenheit and 500 degrees Fahrenheit as it enters the kiln;  the air is between approximately 100 degrees Fahrenheit and 250 degrees Fahrenheit when it is extracted from the kiln. Gunter et al. disclose the recycled air is approximately 250°C to 600°C (i.e. 482°F to 1112°F ) as it enters the kiln  and the air is between approximately 110°C to 130°C (i.e. 230°F to 266°F) when it is extracted from the kiln (page 20, lines 9-11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the recycled air temperature range of Gunter et al. from approximately between 250°C to 600°C to approximately between 300°F to 500°F as it enters the kiln and from approximately between 110°C to 130°C to approximately between 100°F to 250°F when it is extracted from the kiln as applicant appears to have placed no criticality on the claimed range and since it has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575,16 USPQ2D 1934 (Fed, Cir. 1990).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gunter et al. (WO 2018/157947 A1) in view of Ball, Jr. et al.(US 9,200,834 B1).
 	The drying apparatus of Gunter et al. as above includes all that is recited in claims 14-15 except for the air-to-air heat exchanger is connected to the kiln at an upper portion of a wall of the kiln;  11the second fan is connected to the kiln at a low portion of the wall of the kiln. Ball, Jr, et al. teach a drying apparatus comprising an air-to- air heat exchanger 1538 connected to the kiln at an upper portion of a wall of the kiln (Fig. 5, via duct 1546) and a second fan 1542 is connected to the kiln at a low portion of the wall of the kiln (Fig. 5, viaduct 1530). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the drying apparatus of Gunter et al. to connect the air-to-air heat exchanger to the kiln at an upper portion of a wall of the kiln and to connect 11the second fan to the kiln at a low portion of the wall of the kiln as taught by Ball, Jr. et al. in order to pursue an intended use and obtain a desired design result. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Majima (US 7,581,344 B2) in view of Gunter et al. (WO 2018/157947 A1). 
 	Majima discloses a drying apparatus adapted to dry materials in a plurality of kilns 13A, 13B, 13C, 13D, the drying apparatus comprising: at least one fuel burning furnace 50 that is connected to a plurality of air-to-air heat exchangers 34, 52,  the number of air-to-air heat exchangers 34, 52 being equal to or greater than the number of kilns 13A, 13B, 13C, 13D (Fig. 2), at least one of the air-to-air heat exchangers 34 from the plurality of air-to-air heat exchangers 34 connected to each of the kilns 13A, 13B, 13C, 13D in the plurality of kilns 13A, 13B, 13C, 13D (Fig. 2, all components are connected to each other either directly or indirectly); wherein the plurality of air-to-air heat exchangers 34 each extract recycled air from the respective kilns 13A, 13B, 13C, 13D , heat the recycled air (by hot gas from furnace 50), and send the recycled air back into the kiln 13A, 13B, 13C, 13D (see gas circulation arrows in Fig. 2). However, Majima does not disclose a wood burning furnace provides hot air to the plurality of air-to-air heat exchangers. Gunter et al. teaches a concept of using a wood burning furnace 31 to provide hot air to a plurality of air-to-air heat exchangers (Fig. 4). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the drying apparatus of Majima to include a wood burning furnace provides hot air to the plurality of air-to-air heat exchangers as taught by Gunter et al. in order to save cost. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY